Exhibit 10.1

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), is made and entered into
as of April 25, 2012, by Ares Commercial Real Estate Corporation, a Maryland
corporation (the “Company”), and Ares Investments Holdings LLC, a Delaware
limited liability company (the “Investor”).

 

WHEREAS, the Investor owns 1,500,000 shares of the Company’s Common Stock (as
defined below) that it previously purchased pursuant to certain subscription
agreements; and

 

WHEREAS, concurrently with the completion of the Company’s proposed initial
public offering (the “IPO”), the parties desire to enter into this Agreement in
order to grant certain registration rights to the Investor as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.             Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Capital Stock” has the meaning set forth in Section 4.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other common equity securities issued by the Company, and any other
shares of stock issued or issuable with respect thereto (whether by way of a
stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

“Demand Registration” has the meaning set forth in Section 2(b).

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Investor” has the meaning set forth in the preamble.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“Lock-Up Period” has the meaning set forth in Section 4.

 

“Lock-Up Securities” has the meaning set forth in Section 4.

 

“Long-Form Registration” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means (a) any shares of Common Stock held by the
Investor or its Affiliates or issuable upon conversion, exercise or exchange of
any securities owned by the Investor or its Affiliates at any time, and (b) any
shares of Common Stock issued or issuable with respect to any shares described
in subsection (a) above by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization (it being understood that for purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities
whenever such Person has the right to then acquire or obtain from the Company
any Registrable Securities, whether or not such acquisition has actually been
effected).  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a Registration Statement covering
such securities has been declared effective by the Commission and such
securities have been disposed of pursuant to such effective Registration
Statement, (ii) such securities are sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met, (iii) such securities are otherwise
transferred and such securities may be

 

2

--------------------------------------------------------------------------------


 

resold without subsequent registration under the Securities Act, or (iv) such
securities shall have ceased to be outstanding.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 6.

 

“Short-Form Registrations” has the meaning set forth in Section 2(b).

 

2.             Demand Registration.

 

(a)           At any time after the first anniversary of the IPO, the Investor
may request registration under the Securities Act of all or any portion of
Registrable Securities held by it or its Affiliates on Form S-1 or any successor
form thereto (each a “Long-Form Registration”).  Each request for a
Long-Form Registration shall specify the approximate number of Registrable
Securities required to be registered.  Upon receipt of such request, the Company
shall promptly (but in no event later than five business days following receipt
thereof) deliver notice of such request to all other holders of Registrable
Securities who shall then have five business days from the date such notice is
given to notify the Company in writing of their desire to be included in such
registration.  The Company shall cause a Registration Statement on Form S-1 (or
any successor form) to be filed within 90 days after the date on which the
initial request is given and shall use its best efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter.

 

(b)           After the first anniversary of the IPO, the Company shall use its
best efforts to qualify and remain qualified to register securities under the
Securities Act pursuant to a Registration Statement on Form S-3 or any successor
form thereto.  At such time as the Company shall have qualified for the use of a
Registration Statement on Form S-3, the Investor shall have the right to request
an unlimited number of registrations of Registrable Securities on Form S-3 or
any similar short-form registration (each a “Short-Form Registration” and,
together with each Long-Form Registration, a “Demand Registration”).  Each
request for a

 

3

--------------------------------------------------------------------------------


 

Short-Form Registration shall specify the approximate number of Registrable
Securities requested to be registered.  Upon receipt of any such request, the
Company shall promptly (but in no event later than five business days following
receipt thereof) deliver notice of such request to all other holders of
Registrable Securities who shall then have five business days from the date such
notice is given to notify the Company in writing of their desire to be included
in such registration.  The Company shall cause a Registration Statement on
Form S-3 (or any successor form) to be filed within 45 days after the date on
which the initial request is given and shall use its best efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter.

 

(c)           The Company shall not be obligated to effect any
Long-Form Registration within six months after (i) the effective date of a
previous Demand Registration Statement or (ii) a previous registration under
which the holders of the Registrable Securities had piggy-back rights pursuant
to Section 3 hereof wherein the holders of Registrable Securities were permitted
to register at least 50% of the Registrable Securities requested to be included
therein.  The Company may postpone for up to 45 days the filing or effectiveness
of a Registration Statement for a Demand Registration if the Company’s Board
determines in its reasonable good faith judgment that such Demand Registration
would (i) materially interfere with a significant acquisition, corporate
organization or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act. 
The Company may delay a Demand Registration hereunder only once in any period of
twelve consecutive months.

 

(d)           If the Investor requesting a Demand Registration elects to
distribute the Registrable Securities covered by its request in an underwritten
offering, it shall so advise the Company as a part of its request made pursuant
to Section 2(a) or Section 2(b), and the Company shall include such information
in its notice to the other holders of Registrable Securities.  The Investor
shall select the investment banking firm or firms to act as the managing
underwriter or underwriters in connection with such offering.

 

(e)           The Company shall not include in any Demand Registration any
securities that are not Registrable Securities without the prior written consent
of the Investor, which consent shall not be unreasonably withheld or delayed. 
If a Demand Registration involves an underwritten offering and the managing
underwriter of the requested Demand Registration advises the Company and the
holders of Registrable Securities in writing that in its opinion the number of
shares of Common Stock proposed to be included in the Demand Registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock that can be sold in such underwritten offering and/or the
number of shares of Common Stock proposed to be included in such registration
would adversely affect the price per share of the Registrable Securities
proposed to be sold in such

 

4

--------------------------------------------------------------------------------


 

underwritten offering, the Company shall include in such Demand Registration
(i) first, the number of shares of Common Stock that the holders of Registrable
Securities propose to sell, and (ii) second, the number of shares of Common
Stock proposed to be included therein by any other Persons (including shares of
Common Stock to be sold for the account of the Company and/or other holders of
Common Stock) allocated for the purposes of this clause (ii) among such Persons
in such manner as they may agree.  If the managing underwriter determines that
less than all of the Registrable Securities proposed to be sold can be included
in such offering, then the Registrable Securities that are included in such
offering shall be allocated pro rata among the respective holders thereof on the
basis of the number of Registrable Securities owned by each such holder.

 

3.             Piggyback Registration.

 

(a)           Whenever the Company proposes to register any shares of its Common
Stock under the Securities Act (other than a registration effected solely to
implement an employee benefit plan or a transaction to which Rule 145 of the
Securities Act is applicable, or a Registration Statement on Form S-4, S-8 or
any successor form thereto or another form not available for registering the
Registrable Securities for sale to the public), whether for its own account or
for the account of one or more stockholders of the Company and the form of
Registration Statement to be used may be used for any registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice (in any event no later than 10 business days prior to the
filing of such Registration Statement) to the holders of Registrable Securities
of its intention to effect such a registration and, subject to Section 3(b) and
Section 3(c), shall include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion from
the holders of Registrable Securities within 10 business days after the
Company’s notice has been given to each such holder.  A Piggyback Registration
shall not be considered a Demand Registration for purposes of Section 2 of this
Agreement.

 

(b)           If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company and the managing underwriter advises the
Company and the holders of Registrable Securities (if any holders of Registrable
Securities have elected to include Registrable Securities in such Piggyback
Registration) in writing that in its opinion the number of shares of Common
Stock proposed to be included in such registration, including all Registrable
Securities and all other shares of Common Stock proposed to be included in such
underwritten offering, exceeds the number of shares of Common Stock that can be
sold in such offering and/or that the number of shares of Common Stock proposed
to be included in any such registration would adversely affect the price per
share of the Common Stock to be sold in such offering, the Company shall include
in such registration (i) first, the number of shares of Common Stock that the
Company proposes to sell; (ii) second, the number of shares of Common Stock
requested to be included therein by holders of Registrable Securities, allocated
pro rata among all such holders on the basis of the number of Registrable
Securities owned by each such

 

5

--------------------------------------------------------------------------------


 

holder or in such manner as they may otherwise agree; and (iii) third, the
number of shares of Common Stock requested to be included therein by holders of
Common Stock (other than holders of Registrable Securities), allocated among
such holders in such manner as they may agree.

 

(c)           If a Piggyback Registration is initiated as an underwritten
offering on behalf of a holder of Common Stock other than Registrable
Securities, and the managing underwriter advises the Company in writing that in
its opinion the number of shares of Common Stock proposed to be included in such
registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock that can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering, the Company shall include in such registration
(i) first, the number of shares of Common Stock requested to be included therein
by the holder(s) requesting such registration and by the holders of Registrable
Securities, allocated pro rata among such holders on the basis of the number of
shares of Common Stock (on a fully diluted, as converted basis) and the number
of Registrable Securities, as applicable, owned by all such holders or in such
manner as they may otherwise agree; and (ii) second, the number of shares of
Common Stock requested to be included therein by other holders of Common Stock,
allocated among such holders in such manner as they may agree.

 

(d)           If any Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company, the Company shall select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.

 

4.             Lock-up Agreement.  Each holder of Registrable Securities agrees
that at the request of a managing underwriter of any public offering of the
Company’s Common Stock or other equity securities, it will agree, for a
commercially reasonable period in no event to exceed 60 days following the
effective date of such registration (the “Lock-Up Period”), to not (a) offer,
pledge (other than pursuant to a bona fide lending transaction), sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of any shares of the Company’s Common Stock or preferred
stock or other capital stock (collectively, “Capital Stock”) or any securities
convertible into or exercisable or exchangeable for Common Stock or other
Capital Stock, whether now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”), or enter into any swap or
other agreement, arrangement or transaction that transfers to another, in whole
or in part, directly or indirectly, any of the economic consequences of
ownership of the Lock-Up Securities, whether any such swap or transaction
described in clause (a) or (b) above is to be settled by delivery of Common
Stock, other Capital Stock, other securities, in cash or otherwise, or publicly
announce an intention to do any of the foregoing.  Moreover, if (i) during the
last 17 days of the Lock-Up Period the Company issues an earnings release or

 

6

--------------------------------------------------------------------------------


 

material news or a material event relating to the Company occurs, or (ii) prior
to the expiration of the Lock-Up Period the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-Up Period, the Lock-Up Period shall be extended and the restrictions
imposed by this agreement shall continue to apply until the expiration of the
18-day period beginning on the date of issuance of the earnings release or the
occurrence of the material news or material event, as the case may be, unless
the managing underwriter of the public offering waives, in writing, such
extension. The foregoing provisions of this Section 4 shall not apply to sales
of Registrable Securities to be included in such offering pursuant to
Section 2(a), Section 2(b) or Section 3(a), and shall be applicable to the
holders of Registrable Securities only if all officers and directors of the
Company are subject to the same restrictions.  In addition, at the request of
the Investor, the Company will agree to any similar provision requested by the
managing underwriter with respect to the Company’s Common Stock or other equity
securities.  Each holder of Registrable Securities agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
managing underwriter that are consistent with the foregoing or that are
necessary to give further effect thereto.  Notwithstanding anything to the
contrary contained in this Section 4, each holder of Registrable Securities
shall be released, pro rata, from any lock-up agreement entered into pursuant to
this Section 4 in the event and to the extent that the managing underwriter or
the Company permit any discretionary waiver or termination of the restrictions
of any lock-up agreement pertaining to any officer or director.

 

5.             Registration Procedures.  If and whenever the holders of
Registrable Securities request that any Registrable Securities be registered
pursuant to the provisions of this Agreement, the Company shall use its best
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof, and pursuant
thereto the Company shall as soon as practicable:

 

(a)           subject to Section 2(a) and Section 2(b), prepare and file with
the Commission a Registration Statement with respect to such Registrable
Securities and use its best efforts to cause such Registration Statement to
become effective;

 

(b)           prepare and file with the Commission such amendments,
post-effective amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period of not less than two years after
the date of effectiveness of the Registration Statement days, or if earlier,
until all of such Registrable Securities have been disposed of and to comply
with the provisions of the Securities Act with respect to the disposition of
such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement;

 

(c)           within a reasonable time before filing such Registration
Statement, Prospectus or amendments or supplements thereto, furnish to one
counsel selected by the Investor copies of such documents proposed to be filed,
which documents shall be subject to the review, comment and approval of such
counsel;

 

7

--------------------------------------------------------------------------------


 

(d)           notify each selling holder of Registrable Securities, promptly
after the Company receives notice thereof, of the time when such Registration
Statement has been declared effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed;

 

(e)           furnish to each selling holder of Registrable Securities such
number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and any supplement thereto (in each case
including all exhibits and documents incorporated by reference therein) and such
other documents as such seller may request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(f)            use its best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling holder requests and do any and all other acts and things which
may be necessary or advisable to enable such holders to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
holders; provided, that the Company shall not be required to qualify generally
to do business, subject itself to general taxation or consent to general service
of process in any jurisdiction where it would not otherwise be required to do so
but for this Section 5(f);

 

(g)           notify each selling holder of such Registrable Securities, at any
time when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such holder, the Company shall
prepare a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;

 

(h)           make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company’s officers, directors and employees to supply all
information requested by any such Inspector in connection with such Registration
Statement;

 

(i)            provide a transfer agent and registrar (which may be the same
entity) for all such Registrable Securities not later than the effective date of
such registration;

 

(j)            use its best efforts to cause such Registrable Securities to be
listed on each securities exchange on which the Common Stock is then listed or,
if the Common Stock is not then listed, on a national securities exchange
selected by the Investor;

 

8

--------------------------------------------------------------------------------


 

(k)           in connection with an underwritten offering, enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the holders of such
Registrable Securities or the managing underwriter of such offering request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Company
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities);

 

(l)            otherwise use its best efforts to comply with all applicable
rules and regulations of the Commission and make available to its stockholders
an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder) no later than
30 days after the end of the 12-month period beginning with the first day of the
Company’s first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act;
and

 

(m)          furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Company’s outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Company’s counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Company’s independent certified public accountants in form and substance as is
customarily given in accountants’ letters to underwriters in underwritten public
offerings;

 

(n)           without limiting Section 5(f) above, use its best efforts to cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;

 

(o)           notify the holders of Registrable Securities promptly of any
request by the Commission for the amending or supplementing of such Registration
Statement or Prospectus or for additional information;

 

(p)           advise the holders of Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its best efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest possible moment if such stop order
should be issued;

 

9

--------------------------------------------------------------------------------


 

(q)           permit any holder of Registrable Securities which holder, in its
sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
Registration Statement and to require the insertion therein of language,
furnished to the Company in writing, which in the reasonable judgment of such
holder and its counsel should be included; and

 

(r)            otherwise use its best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

6.             Expenses.  All expenses (other than Selling Expenses) incurred by
the Company in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities,
including, without limitation, all registration and filing fees, underwriting
expenses (other than fees, commissions or discounts), expenses of any audits
incident to or required by any such registration, fees and expenses of complying
with securities and “blue sky” laws, printing expenses, fees and expenses of the
Company’s counsel and accountants and fees and expenses of one counsel for the
holders of Registrable Securities participating in such registration as a group
(selected by the Investor), shall be paid by the Company.  All Selling Expenses
relating to Registrable Securities registered pursuant to this Agreement shall
be borne and paid by the holders of such Registrable Securities, in proportion
to the number of Registrable Securities registered for each such holder.

 

7.             Indemnification.

 

(a)           The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors, managers, members, partners, stockholders and Affiliates,
each underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are

 

10

--------------------------------------------------------------------------------


 

caused by or contained in any information furnished in writing to the Company by
such holder expressly for use therein or by such holder’s failure to deliver a
copy of the Registration Statement, Prospectus, free-writing prospectus (as
defined in Rule 405 promulgated under the Securities Act) or any amendments or
supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such holder with a sufficient number
of copies of the same prior to any written confirmation of the sale of
Registrable Securities.  The indemnification provided for under this
Section 7(a) shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of the Registrable Securities by the Investor pursuant to Section 14.

 

(b)                                 In connection with any registration in which
a holder of Registrable Securities is participating, each such holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall indemnify and hold
harmless, the Company, each director of the Company, each officer of the Company
who shall sign such Registration Statement, each underwriter, broker or other
Person acting on behalf of the holders of Registrable Securities and each Person
who controls any of the foregoing Persons within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act against any losses, claims,
actions, damages, liabilities or expenses resulting from any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
holder; provided, that the obligation to indemnify shall be several, not joint
and several, for each holder and shall be limited to the net proceeds (after
underwriting fees, commissions or discounts) actually received by such holder
from the sale of Registrable Securities pursuant to such Registration Statement.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in this Section 7, such indemnified party shall, if a claim in respect thereof
is made against an indemnifying party, give written notice to the latter of the
commencement of such action.  The failure of any indemnified party to notify an
indemnifying party of any such action shall not (unless such failure shall have
a material adverse effect on the indemnifying party) relieve the indemnifying
party from any liability in respect of such action that it may have to such
indemnified party hereunder.  In case any such action is brought against an
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense of the claims in any such action that are subject or
potentially subject to indemnification hereunder, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel

 

11

--------------------------------------------------------------------------------


 

reasonably satisfactory to such indemnified party, and after written notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be responsible for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof; provided, that if (i) any indemnified party
shall have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder.  If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.  In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the Investor, at
the expense of the indemnifying party.  No indemnifying party shall, without the
prior written consent of the indemnified party, settle or compromise or consent
to the entry of any judgment with respect to any litigation or proceeding
commenced or threatened, or any claim whatsoever in respect of which (i) any
indemnified person is or could have been a party and (ii) indemnification or
contribution could be sought under this Section 7, unless such settlement,
compromise or consent (x) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (y) does not include any statement as to or an admission
of fault, culpability or failure to act by or on behalf of any indemnified
party.

 

(d)                                 If the indemnification provided for
hereunder is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amounts paid or payable by
such indemnified party as a result of such loss, claim, damage, liability or
action in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations; provided, that the maximum amount of liability in

 

12

--------------------------------------------------------------------------------


 

respect of such contribution shall be limited, in the case of each holder of
Registrable Securities, to an amount equal to the net proceeds (after
underwriting fees, commissions or discounts) actually received by such seller
from the sale of Registrable Securities effected pursuant to such registration. 
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein.  No Person guilty or liable of fraudulent misrepresentation shall be
entitled to contribution from any Person.

 

8.                                      Participation in Underwritten
Registrations.  No Person may participate in any registration hereunder which is
underwritten unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such holder, such holder’s ownership of its shares of
Common Stock to be sold in the offering and such holder’s intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in
Section 7.

 

9.                                      Rule 144 Compliance.  With a view to
making available to the holders of Registrable Securities the benefits of
Rule 144 under the Securities Act and any other rule or regulation of the
Commission that may at any time permit a holder to sell securities of the
Company to the public without registration or pursuant to a registration on
Form S-3 (or any successor form), the Company shall:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times after the date of registration;

 

(b)                                 use best efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act, at any time after the Company has
become subject to such reporting requirements; and

 

(c)                                  furnish to any holder so long as the holder
owns Registrable Securities, promptly upon request, a written statement by the
Company as to its compliance with the

 

13

--------------------------------------------------------------------------------


 

reporting requirements of Rule 144 under the Securities Act and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company as such holder may request in connection with the
sale of Registrable Securities without registration.

 

10.                               Preservation of Rights.  The Company shall not
(a) grant any registration rights to third parties that are more favorable than
or inconsistent with the rights granted hereunder, or (b) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
holders of Registrable Securities in this Agreement.

 

11.                               Termination.  This Agreement shall terminate
and be of no further force or effect when there shall no longer be any
Registrable Securities outstanding; provided, that the provisions of Section 6
and Section 7 shall survive any such termination.

 

12.                               Notices.  All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by facsimile), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 12.):

 

The Company:

Ares Commercial Real Estate Corporation

 

Two North LaSalle Street, Suite 925

 

Chicago, IL 60602

 

Attention: Chief Financial Officer

 

Fax: (312) 324-5901

 

 

with a copy to:

Ares Commercial Real Estate Corporation

 

Two North LaSalle Street, Suite 925

 

Chicago, IL 60602

 

Attention: Legal Department

 

Fax: (312) 324-5901

 

 

 

Proskauer Rose LLP

 

2049 Century Park East, 32nd Floor

 

Los Angeles, CA 90067

 

Attention: Monica J. Shilling

 

Fax: (310) 557-2193

 

 

The Investor:

Ares Investments Holdings LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, CA 90067

 

 

14

--------------------------------------------------------------------------------


 

 

Attention: Richard Davis

 

Fax no.: (310) 201-4170

 

 

with a copy to:

Ares Investments Holdings LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, CA 90067

 

Attention: Michael Weiner

 

Fax no.: (310) 201-4170

 

13.                               Entire Agreement.  This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.  The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

14.                               Successor and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided herein.  The Investor may assign its rights hereunder to any purchaser
or transferee of Registrable Securities; provided, that such purchaser or
transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as
the Investor whereupon such purchaser or transferee shall have the benefits of,
and shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of the
Investor herein and had originally been a party hereto.  To the extent that the
Investor assigns a portion of its Registrable Securities to one or more
non-affiliated assignees, any determinations to be made by the “Investor” shall
be made by the holders of a majority of the Registrable Securities then
outstanding.

 

15.                               No Third-Party Beneficiaries.  This Agreement
is for the sole benefit of the parties hereto and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.

 

16.                               Headings.  The section and subsection headings
in this Agreement are for convenience in reference only and shall not be deemed
to alter or affect the interpretation of any provisions hereof.

 

17.                               Amendment, Modification and Waiver.  The
provisions of this Agreement may only be amended, modified, supplemented or
waived with the prior written consent of the Company and the Investor.  No
failure to exercise and no delay in exercising, on the part of a party hereto,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and

 

15

--------------------------------------------------------------------------------


 

privileges provided by law. No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party granting such
waiver.

 

18.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

19.                               Remedies.  Each holder of Registrable
Securities, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement.  The Company acknowledges that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of this Agreement and the Company hereby agrees to waive
the defense in any action for specific performance that a remedy at law would be
adequate.

 

20.                               Governing Law; Submission to Jurisdiction. 
This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.  each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the state of New York and
the United States District Court for any district within such state for the
purpose of any action or judgment relating to or arising out of this Agreement
or any of the transactions contemplated hereby and to the laying of venue in
such court.

 

21.                               Waiver of Jury Trial.  Each party hereto
acknowledges and agrees that any controversy that may arise under this Agreement
is likely to involve complicated and difficult issues, and, therefore, each such
party hereby irrevocably and unconditionally waives to the fullest extent
permitted by applicable law, any right such party may have to a trial by jury in
respect to any action directly or indirectly arising out of, under or in
connection with or relating to this Agreement or the transactions contemplated
by this Agreement.

 

22.                               Counterparts.  This Agreement may be executed
by the parties to this Agreement on any number of separate counterparts
(including by facsimile), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

Ares Commercial Real Estate Corporation

 

 

 

 

 

By:

/s/ Richard S. Davis

 

Name:

Richard S. Davis

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Ares Investments Holdings LLC

 

 

 

 

 

 

 

By:

/s/ Daniel F. Nguyen

 

Name:

Daniel F. Nguyen

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------